Exhibit 10.15.1

December 22, 2008

Mr. Christopher M. Lal

903 Calle Amanecer, Suite 100

San Clemente, California 92673

 

Re: 409A Amendment to your Employment Offer Letter

Dear Chris,

This is an Amendment (this “Amendment”) to your employment offer letter from
Sunstone Hotel Investors, Inc. (the “Company”) dated as of March 20, 2007 (the
“Offer Letter”). In order to avoid certain adverse federal income tax
consequences to you under the Offer Letter as a result of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), relating to deferred
compensation, the Company desires to include the following terms in your Offer
Letter.

The fourth paragraph of the Offer Letter will be replaced in its entirety by the
following paragraphs:

“In the event a Change of Control (as defined below) and your employment is
terminated by Sunstone Hotel Investors, Inc. (the “Company”) without Cause (as
defined below) or by you for Good Reason (as defined below), the Company will
pay you in a lump sum within ten (10) days of the end of your employment or at
any earlier time required by applicable law, an amount equal to the sum of nine
(9) months salary at the salary rate in effect at the time of the Change of
Control plus your prior year bonus. In addition, in the event of a Change of
Control, all remaining restricted stock grants shall vest immediately.

“Change of Control” shall mean the occurrence of any of the following events:

 

  (i) Any transaction or event resulting in the beneficial ownership of voting
securities, directly or indirectly, by any “person “ or “group “ (as those terms
are defined in Sections 3(a)(9), 13(d), and 14(d) of the Securities Exchange Act
of 1934 ( “Exchange Act”) and the rules thereunder) having “beneficial ownership
“ (as determined pursuant to Rule 13d-3 under the Exchange Act) of securities
entitled to vote generally in the election of directors ( “voting securities”)
of the Company that represent greater than 50% of the combined voting power of
the Company’s then outstanding voting securities (unless you have beneficial
ownership of at least 50% of such voting securities), other than any transaction
or event resulting in the beneficial ownership of securities:

 

  (A) By a trustee or other fiduciary holding securities under any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
person controlled by the Company or by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any person controlled by the
Company, or



--------------------------------------------------------------------------------

  (B) By the Company or a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of the stock of the Company, or

 

  (C) Pursuant to a transaction described in clause (iii) below that would not
be a Change in Control under clause (iii),

 

  (ii) Individuals who, as of the March 20, 2007, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of the Company;
provided, however, that any individual becoming a director subsequent to
March 20, 2007 whose election by the Company’s stockholders, or nomination for
election by the Board of Directors of the Company, was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an election contest with respect to the election or
removal of directors or other solicitation of proxies or consents by or on
behalf of a person other than the Board of Directors of the Company;

 

  (iii) The consummation by the Company (whether directly involving the Company
or indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets or (z) the
acquisition of assets or stock of another entity, in each case, other than a
transaction

 

  (A) which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, greater than 50% of the
combined voting power of the Successor Entity’s outstanding voting securities
immediately after the transaction, and

 

  (B) after which no person or group beneficially owns voting securities
representing greater than 50% of the combined voting power of the Successor
Entity; provided, however, that no person or group shall be treated for purposes
of this clause (B) as beneficially owning greater than 50% of the combined
voting power of the Successor Entity solely as a result of the voting power held
in the Company prior to the consummation of the transaction; or



--------------------------------------------------------------------------------

  (iv) The approval by the Company’s stockholders of a liquidation or
dissolution of the Company.

For purposes of clause (i) above, the calculation of voting power shall be made
as if the date of the acquisition were a record date for a vote of the Company’s
stockholders, and for purposes of clause (iii) above, the calculation of voting
power shall be made as if the date of the consummation of the transaction were a
record date for a vote of the Company’s stockholders.

“Cause” shall mean the occurrence of any one or more of the following events:

 

  (i) Your continued and willful failure to perform or gross negligence in
performing your duties owed to the Company, which is not cured within fifteen
(15) days following a written notice being delivered to you by the Board, which
notice specifies such failure or negligence;

 

  (ii) Your commission of an act of fraud or material dishonesty in the
performance of your duties;

 

  (iii) The conviction of, or entry by you of a guilty or no contest plea to,
any felony or any felony or misdemeanor involving moral turpitude;

 

  (iv) Any breach by you of your fiduciary duty or duty of loyalty to the
Company; or

 

  (v) Your material breach of any of the provisions of this employment offer
letter, which is not cured within fifteen (15) days following written notice
thereof from the Company, or any breach of any non-competition agreement or
non-disclosure agreement, which notice specifies such material breach.

“Good Reason” shall mean the occurrence of any one or more of the following
events without your prior written consent prior to your termination:

 

  (i) A material reduction in your titles, duties, authority and
responsibilities, reporting relationships, or the assignment to you of any
duties materially inconsistent with your position, authority, duties or
responsibilities without your written consent;

 

  (ii) The Company’s material reduction of your annual base salary or bonus
opportunity as in effect or as may be increased from time to time;

 

  (iii) The relocation of the Company’s headquarters to a location more than
thirty five (35) miles from the Company’s current headquarters in San Clemente,
California; and

 

  (iv) The Company’s failure to cure a material breach of its obligations under
this employment offer letter within thirty (30) days after written notice is
delivered to the Board by you which specifically identifies the manner in which
your believe that the Company has breached its obligations under this employment
offer letter.



--------------------------------------------------------------------------------

An event will only constitute Good Reason if (i) you give the Company written
notice of the event within ninety (90) days after you have knowledge that such
event has occurred and (ii) you give the Company thirty (30) days to cure the
event constituting Good Reason.

This employment offer letter is intended to comply with or be exempt from the
requirements of Section 409A of the Code (“Section 409A”) with respect to
amounts, if any, subject thereto and shall be interpreted and construed and
shall be performed by the parties consistent with such intent. If either party
notifies the other in writing that, based on the advice of legal counsel, one or
more or the provisions of this employment offer letter contravenes any Treasury
Regulations or guidance promulgated under Section 409A or causes any amounts to
be subject to interest, additional tax or penalties under Section 409A, the
parties shall promptly and reasonably consult with each other (and with their
legal counsel), and shall use their reasonable best efforts to reform the
provisions hereof to (a) maintain to the maximum extent practicable the original
intent of the applicable provisions without violating the provisions of
Section 409A or increasing the costs to the Company of providing the payment,
provided, however, de minimis costs associated with the implementation of such
Section 409A reforms shall be considered reasonable and not an increase under
this subsection (a), and (b) to the extent possible, to avoid the imposition of
any interest, additional tax or other penalties under Section 409A upon you or
the Company.

To the extent you would otherwise be entitled to any payment under this
employment offer letter, or any plan or arrangement of the Company or its
affiliates, that constitutes a “deferral of compensation” subject to
Section 409A and that if paid or provided (or commenced to be paid or provided)
during the six (6) months beginning on the date of termination of your
employment would be subject to the Section 409A additional tax because you are a
“specified employee” (within the meaning of Section 409A and as determined by
the Company), the payment or benefit will be paid or provided (or commenced to
be paid or provided) to you on the earlier of the six (6) month anniversary of
the date of termination or your death.

Any payment due upon a termination of your employment that represents a
“deferral of compensation” within the meaning of Section 409A shall be paid to
you only upon a “separation from service” as defined in Treas. Reg. §
1.409A-1(h). Amounts payable upon a termination of your employment as provided
in this employment offer letter shall be deemed not to be a “deferral of
compensation” subject to Section 409A to the extent provided in the exceptions
in Treasury Regulation §§ 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9)
(“separation pay plans,” including the exception under subparagraph (iii)) and
other applicable provisions of Treasury Regulation §§ 1.409A-1 through A-6.”



--------------------------------------------------------------------------------

If you agree with the terms of this Amendment, please sign below and return to
me. This Amendment shall become effective on the date hereof.

 

Sincerely, /s/ Robert A. Alter Robert A. Alter Chief Executive Officer

 

Agreed and acknowledged: /s/ Christopher M. Lal Christopher M. Lal